Mc'Cown, J.
This is the second post conviction proceeding directed against the same conviction. On June 15, 1965, the defendant was sentenced to life imprisonment upon a plea of guilty to a charge of first degree murder while in the commission of a robbery.
The allegations here consist of an assortment of conclusionary assertions of deprivations of constitutional rights. These contentions were previously submitted, considered, and ruled upon adversely to the defendant on his first post conviction motion. The order of the trial court here was entered after a full evidentiary hearing. The case is governed by State v. Reichel, 187 Neb. 464, 191 N. W. 2d 826. See Rule 20.
Affirmed.